Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. WO 2011/064797 A2 or Klepczynska et al. EP 2957280 A1, in view of Chan et al. US 2005/0123502 A1.
Bhatt teaches a tablet or capsule dosage form comprises plant alkaloid such as galantamine or pharmaceutically acceptable salt in micronized particle form having a D90 particle size of less than 100 µm.  See abstract, claims, and pages 12-14.  Galantamine in a dose range from 8 mg to 24 mg is found on page 14, third paragraph.  Bhatt further teaches a dosage form further comprises excipients such as cellulose in an amount ranging from 20% to 80% by weight (pages 14-15); diluent such as calcium in an amount ranging from 10% to 60% by weight (page 20); colloidal silicon in an amount up to 3.0% by weight (page 21); and magnesium stearate in an amount up to 3% (page 21).  
Klepczynska teaches a tablet composition comprising cytisine in particle form having D90 below 80 µm.  See abstract and paragraph 0021.  The tablet further comprises powder cellulose, silicone dioxide, and magnesium stearate in the claimed amount.  See paragraphs 0025-0029.  Tablet comprising 1.5 mg of cytisine is found in claim 10.  
Both of the cited references do not expressly teach excipients include calcium sulphate.  Chan teaches an oral composition comprising nicotine active such as lobeline.  See abstract and paragraph 0013.  The composition is in the form of table or capsule comprising excipients including binder, disintegrant, glidant, and filler.  Filler includes calcium sulphate in an amount between 50% and 99%.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to, by routine experimentation include calcium sulphate in an amount that falls within the claimed range with the expectation of at least similar result.  This is because Chan teaches the use of calcium sulphate as an excipient in oral dosage forms is known in the art, this is because Chan teaches the use of calcium sulphate as an excipient useful for dosage forms comprising plant alkaloid, and this is because Blatt and Klepczynska teach oral dosage forms that comprise excipients known in the art.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. WO 2011/064797 A2 or Klepczynska et al. EP 2957280 A1, in view of Chan et al. US 2005/0123502A1, further in view of Bull et al. US 2011/0098265 A1 and Bieley US 2010/0021570 A1.
Bhatt or Klepczynska is relied upon for the reasons stated above.  While the inclusion of amino acid is optional, and in the case that Applicant amending the claims to include amino acid.  The references do not expressly teaches the inclusion of amino acid, as well as the use of alkaloid for the treatment of substance dependency.  However, the use of the claimed alkaloid for the treatment of substance abuse is known in the art.  See for example the teaching in Bull and Bieley.

Bull teaches a composition comprising galantamine and amino acid such as cysteine or tryptophan.  See abstract, and paragraphs 0012 and 0044-0045.  The composition can be in solid dosage form such as tablet or capsule.  See paragraph 0032 and 0059.  The claimed amount of amino acid is found in paragraph 0012.  The use of the composition to reduce substance dependency is found in the abstract; and paragraph 0009.
Bieley teaches a composition comprising combination of compounds such as 5-HTP and tryptophan for smoking cessation treatment by reducing nicotine craving.  See abstract and paragraphs 0009-0020.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine alkaloid and amino acid in a composition suitable for the treatment of substance dependency in view of the teachings in Bull and Bieley.  This is because the Bull and Bieley references teach that using combination of alkaloid and amino acid for the treatment of substance abuse is known in the art.

Response to Arguments
Applicant’s arguments filed 02/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615